        Case 1:20-cv-00681-CKK Document 24-2 Filed 03/10/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 FLETA CHRISTINA C. SABRA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
         v.                                        )      Civil Action No. 1:20-cv-00681-CKK
                                                   )
 U.S. CUSTOMS AND BORDER                           )
 PROTECTION,                                       )
                                                   )
                Defendant.                         )
                                                   )

 DEFENDANT’S STATEMENT OF MATERIAL FACTS NOT IN GENUINE DISPUTE
    IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Local Civil Rule 7(h), Defendant U.S. Customs and Border Protection (“CBP”)

respectfully submits this Statement of Material Facts Not in Genuine Dispute in support of

Defendant’s Motion for Summary Judgment.

       1.      Plaintiff’s Request. On May 5, 2017, Plaintiff Fleta Christina C. Sabra submitted

her Freedom of Information Act (“FOIA”) request to CBP, seeking all records pertaining to the

encounter between plaintiff and CBP officials on or about September 11–12, 2015 at the Otay

Mesa or San Ysidro ports of entry. Decl. of Patrick A. Howard (Mar. 9, 2021) ¶ 7, Ex. A.

       2.      Search. In response to Plaintiff’s request, CBP conducted a search for responsive

records. Id. ¶ 7.

       3.      Search Results. CBP identified 430 pages, 3 audio files, and 8 video files. Id. ¶ 8.

       4.      Results of Processing. CBP determined that Plaintiff had 24 pages of the documents

in her possession., and on multiple dates: May 29, 2020, June 11, 2020, June 23, 2020, August 7,

2020, September 23, 2020, and November 12, 2020, CBP released 395 pages, 3 audio files, and 8
        Case 1:20-cv-00681-CKK Document 24-2 Filed 03/10/21 Page 2 of 2




video files in part, withholding certain information under 5 U.S.C. § 552(b)(6), (b)(7)(C),

(b)(7)(E), and (b)(7)(F), and withheld 11 pages in full under 5 U.S.C. § 552(b)(5). Id. ¶ 8, Ex B.

       5.      Segregability. CBP conducted a segregability analysis, releasing all reasonably

segregable, non-exempt responsive records to Plaintiff. Id. ¶ 39.

Dated: March 10, 2021                                Respectfully Submitted,

                                                     CHANNING D. PHILLIPS
                                                     D.C. Bar No. 415793
                                                     Acting United States Attorney

                                                     BRIAN P. HUDAK
                                                     Acting Chief, Civil Division

                                                     /s/ Joseph F. Carilli, Jr.
                                                     JOSEPH F. CARILLI, JR.
                                                     N.H. Bar No. 15311
                                                     Assistant United States Attorney
                                                     Civil Division
                                                     U.S. Attorney’s Office
                                                       for the District of Columbia
                                                     555 4th St. N.W.
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 252-2561
                                                     Facsimile: (202) 252-2599
                                                     E-mail: joseph.carilli@usdoj.gov

                                                     Counsel for Defendant




                                                2
